Name: Commission Regulation (EU) 2016/527 of 4 April 2016 amending Regulation (EU) No 454/2011 on the technical specification for interoperability relating to the subsystem Ã¢ telematics applications for passenger servicesÃ¢ of the trans-European rail system (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information technology and data processing;  technology and technical regulations;  organisation of transport;  European construction;  land transport
 Date Published: nan

 5.4.2016 EN Official Journal of the European Union L 88/26 COMMISSION REGULATION (EU) 2016/527 of 4 April 2016 amending Regulation (EU) No 454/2011 on the technical specification for interoperability relating to the subsystem telematics applications for passenger services of the trans-European rail system (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (Recast) (1), and in particular Article 6(1) thereof, Whereas: (1) In accordance with Article 3(1) of Commission Regulation (EU) No 454/2011 (2), the European Railway Agency implemented a change management process for the technical documents referred to in Annex III to that Regulation. As a result, on 29 April 2015, the Agency submitted a recommendation that Annex III be updated to refer to the technical documents as amended in accordance with the process. (2) Regulation (EU) No 454/2011 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 454/2011 is replaced by the text of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 123, 12.5.2011, p. 11. ANNEX ANNEX III List of technical documents referenced in this TSI Reference Label B.1. (V1.2) Computer generation and exchange of tariff data meant for international or foreign sales  NRT tickets B.2. (V1.2) Computer generation and exchange of tariff data meant for international and foreign sales  integrated reservation tickets (IRT) B.3. (V1.2) Computer generation and exchange of data meant for international or foreign sales  special offers B.4. (V1.3) Implementation guide for Edifact messages covering timetable data exchange B.5. (V1.3) Electronic reservation of seats/berths and electronic production of travel documents  exchange of messages B.6. (V1.2) Electronic seat/berth reservation and electronic production of transport documents (RCT2 standards) B.7. (V1.2) International rail ticket for home printing B.8. (V1.2) Standard numerical coding for railway undertakings infrastructure managers and other companies involved in rail-transport chains B.9. (V1.2) Standard numerical coding of locations B.10 (V1.3) Electronic reservation of assistance for persons with reduced mobility  exchange of messages B.30. (V1.2) Schema  messages/datasets catalogue needed for the RU/IM communication of TAP TSI